PER CURIAM.
Petitioner, pursuant to Fla.R.App.P. 9.140(g), having taken this appeal from the summary denial of his motion for post conviction relief under Fla.R.Crim.P. 3.850 and this court having considered the record presented and having further determined that petitioner is entitled to a hearing on the allegations in his 3.850 motion, the denial of his motion is reversed. See Estrella v. State, 215 So.2d 489 (Fla. 3d DCA 1968); Kelly v. State, 175 So.2d 542 (Fla. 1st DCA 1965).
Remanded for further proceedings in accordance with above.
Reversed and remanded.